The opinion of the court was delivered by
Williams, Ch. J.
The question to be determined on the pleadings is, whether the act of the Provincial Parliament of Low-erCanada, plead in bar to the plaintiff’s action, is tobe considered as governing the nature, validity and legal effect of the contract declared on, as part of the lex loci, or as only a law regulating the remedy to be had, for enforcing the contract. If the act belongs to the former class, the contract, if discharged in Canada, is discharged every where. If it belongs to the latter, it has no effect here. In deciding this question, it is immaterial'what are the particular words made use of in the act, if, in effect it only operates to suspend or take away the remedy. The words of the statute are, “ that all promissory notes on which no suit is brought within five years next after it shall have become due and payable, shall be taken and considered to be paid or discharged, provided the debt- or will make oath, if required, that such note is ^paid and dischar*150ged.” It will be remembered, that all statutes of limitation aré founded on the presumption of payment. The language of this ~statute only declares that presumption in terms.
The debt is not discharged directly by the words or terms of the act itself, as the debtor is further required to make oath to the payment, before this presumption is established. Considered as a statute of limitation, it has already been decided repeatedly, that /such statutes effect only the remedy, and are of no avail to protect the debtor from a suit in any other government, notwithstanding all remedy may be taken away in the places where the debt was contracted and in which the parties may have resided.
This statute may also be considered, not only as a statute of limitation, but also as an act regulating the proof or evidence to be received by the courts of the government where the statute was passed. It in effect provides, that lapse of time, together with the oath of the debtor that the note is paid shall be considered as conclusive evidence of payment. It is very obvious that the courts of no government can recognize the statute of a government foreign to them, prescribing the mode of proof, the manner of taking evidence, or declaring what sjiall be received as evidence of any particular fact. If this statute is to have its effect here on this contract, our courts must administer the oath required by that statute ; an oath not directed by, or known to any law in operation here, but prescribed by a foreign government, and thus change the mode of proof adopted here for the one there prescribed. This, we apprehend, would not be warranted by any principle of law whatever. The result therefore is, we consider the plea in bar insufficient. The act, we are informed, is considered by the courts in the province of Canada as no more than a statute of limitation. Such, at any rate, are our views of it, and judgment must be rendered accordingly.
The judgment of the county court is affirmed;-